Citation Nr: 1717909	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder prior to October 16, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to May 1998, February to July 2003, and July 2006 to November 2007.

These matters on appeal before the Board of Veterans Appeals (Board) arise from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that granted service connection and assigned an initial 10 percent rating for anxiety disorder, not otherwise specified with features of post-traumatic stress disorder (PTSD).

In a June 2014 rating decision, a Decision Review Officer (DRO) re-characterized the Veteran's psychiatric disability as PTSD with alcohol dependence and marijuana abuse, awarding a 100 percent rating, effective October 16, 2012.  

In a May 2015 decision, the Board granted a higher 30 percent rating for the Veteran's acquired psychiatric disability for the period prior to October 16, 2012.  At this time, the Board also remanded the issue of entitlement to a TDIU for the period prior to October 16, 2012 for consideration by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2015, the Board remanded the issue of entitlement to a TDIU to afford the Veteran a Travel Board hearing as he requested in a September 2015 VA Form 9.  In a March 2016 letter, the Veteran was advised that he was scheduled for a Travel Board hearing at the RO on May 16, 2016.  In a March 2016 report of contact, the Veteran confirmed that he was withdrawing his hearing request and wished to have his file returned to the Board for a decision.  38 C.F.R. § 20.704(d) (2016).

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in an October 2016 Order, the Court vacated and remanded that portion of the Board's May 2015 decision that denied a rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to October 16, 2012 for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues were dismissed.  . 

The Board previously remanded the issue of TDIU in May and November 2015.  The TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned for PTSD.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

By a separate decision, the Board addresses the issue of drill pay adjustment due to dependency change certified to the Board for consideration in January 2017.  


FINDINGS OF FACT

1.  For the period prior to October 16, 2012, the Veteran's service-connected acquired psychiatric disorder symptoms more nearly approximated the criteria for total occupational and social impairment. 

2. The Veteran has a total rating for PTSD, and does not allege, nor does the record show, that his remaining service-connected disabilities (right shoulder strain and bilateral plantar fasciitis) render him unemployable. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The appeal as to entitlement to TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision to grant a 100 percent rating for the Veteran's acquired psychiatric disorder during the entire appeal period herein constitutes a complete grant of the benefit sought on appeal and such grant rends the TDIU claim moot, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Factual Background

In December 2008, the Veteran's PTSD screen test was positive.  He reported having nightmares, trying hard not to think or avoiding situations that remind him of his service, feeling constantly on guard, watchful or easily startled, and feeling numb or detached from others, activities, or his surroundings.  Private treatment records show the Veteran was referred for a PTSD assessment in February 2009.  The psychologist noted that the Veteran's PTSD Checklist-Military version score was a 61, which exceeds the recommended cut off for combat-related PTSD.  However, an item by item review of his responses suggest that re-experiencing and avoidance symptoms appear to be related more to how he was treated overseas rather than related to traumatic events.  The Veteran did endorse significant hyperarousal symptoms including hypervigilance, exaggerated startle, sleep difficulties, concentration difficulties, anger and irritability.  The Veteran reported occasional panic attacks and his affect was mildly depressed.  There was no evidence of psychosis or suicidal ideation.  The Veteran was positive for assaultive ideation but stated that he would never act on it.  The Veteran also reported daily alcohol use since he got back from Iraq.  The day before the PTSD assessment the Veteran lost his job and was unemployed.  The Veteran was diagnosed with anxiety NOS with features of PTSD, alcohol dependence, marijuana abuse (in early remission) and nicotine dependence. 

Subsequent private treatment records in February 2009 contain an addictive severity interview conducted by a social worker.  The Veteran reported a history of alcohol use beginning at age 16.  The Veteran found he drank more and more after his return from Iraq.  The Veteran did not have suicidal ideation or assaultive ideation.  The social worker described him as unkempt and positive for impaired judgement.  The Veteran was sad/depressed and anxious.  The social worker assessed a GAF score of 48. 

The Veteran stated in a February 2010 letter that he had uncontrollable twitching in his neck.  He also reported occasional outbursts of yelling and an adrenaline rush.  In a February 2010 buddy statement, H.P. described the state of the Veteran's mood and symptoms at that time.  H.P. attested to knowing the Veteran since high school in 1989.  HP attested that the Veteran is always in "defense mood" and that he cannot be touched unless the Veteran wishes.  Additionally, the Veteran starts twitching when he is thinking and he yells out loud at any moment.  The Veteran is not sociable in crowds and does not eat out or go to bars, clubs, or parties.  At least two days a week the Veteran has difficulty sleeping.  He is also very forgetful and sometimes sleeps for two days.  

A February 2010 VA examination reflects that the Veteran's speech was a bit tangential at times.  His thought processes were coherent and organized though he reported some odd perceptions such as twitching while defecating.  The examiner opined that he was a poor historian and provided information that was inconsistent with previous evaluations or within the current interview.  As a result, the diagnostic tests, including the Beck Depression and Anxiety Inventory and PTSD Checklist, were invalidated by the examiner.  The Veteran denied suicidal or homicidal ideations and was considered to be of no risk of harm to himself or others.  He was oriented to date, location and season.  The examiner assigned the Veteran with a Global Assessment of Functioning (GAF) score of 61.  The Veteran was diagnosed with anxiety disorder, NOS, with significant features of PTSD, alcohol dependence, cannabis abuse, and nicotine dependence. 

During the examination, the Veteran reported that he was unemployed and that the last he worked was in June 2009, at which time he was terminated from his employment for being under the influence of alcohol.  The Veteran also stated that he spends his days intoxicated "to feel balanced," he is not looking for employment, he does not have the urge to sit and work on something, and he lacks motivation.  The Veteran described feelings of hopelessness.  When asked about manic thoughts or behaviors, the Veteran stated that he thinks he has "enhancement of something.  ESP.  I can predict things and it usually goes through."  The examiner described the Veteran's symptoms of re-experiencing to include having psychological and physiological responses to military triggers.  The Veteran exhibited symptoms of numbness and avoidance including some detachment from others and restricted affect, and symptoms of hyperarousal including irritability, startled response to noises, and hypervigilance.  The Veteran also reported difficulties falling back to sleep after waking up in the middle of the night and a lack of concentration and inability to focus on one thing for too long.  The VA examiner concluded that it was not known whether his symptoms of irritability, restricted affect and detachment are due to military history or due to heavy substance use.  

In an October 2010 buddy statement, C.B., attested to knowing the Veteran for over 16 years.  C.B. noted a change in the Veteran's mood and affect after his return from Iraq.  The Veteran calls out in his sleep and wakes up sweating and screaming.  CB stated that "the last straw for me is when I woke up to him choking me."  CB also described the Veteran as always on guard and unable to relax with every little sound setting him off. 

The Veteran was hospitalized for alcohol detoxification in January 2011.  At discharge, the Veteran was diagnosed with alcohol dependence and a panic disorder.  He was assessed with a GAF score of 35.  Veteran was re-hospitalized for alcohol detoxification in February 2011.  The Veteran's affect was sad/depressed, euphoric, and anxious.  Positive findings of hallucinations and impaired judgment were noted.  The Veteran reported heavily drinking alcohol in order to relieve his pain and anxiety.  The Veteran was discharged to a sober living facility.  The Veteran left the sober living facility after 8 days, reporting he felt uncomfortable there and his PTSD symptoms could worsen if he stayed in residential treatment.  Veteran stated his anxiety was very high and he had been back to "soldier mode" with high level of vigilance, feelings that something bad was going to happen, and difficulty sleeping. 

A May 2011 VA mental examination notes that the Veteran asserted that he is unable to work and attributed this, in part, to his belief that he has PTSD.  When asked why he had not yet formally applied for any jobs, the Veteran questioned if he might suffer from a panic attack on the job or lose his temper with co-workers.  The Veteran reported regular interaction with family and friends.  He identified close military and civilian friends that he talked to on a daily basis by phone and his mother and brother as primary social supports.  The Veteran also stated that while he typically talks with friends on a daily basis, there were times in which he shuts his phone off, finding that he is too distressed to talk with anyone.  Additionally, the Veteran does not engage in social activities outside of his home, stating he feels unsafe in public places.  The Veteran feels safer at home and states he can be reclusive in his bedroom.  When running errands, the Veteran reported a heightened anxiety level requiring him to go in and out quickly. 

The Veteran acknowledged that he drinks too much and was forthcoming in stating that he drinks to manage his symptoms of anxiety.  The Veteran's periods of sobriety have been brief, and he recently completed only one week of residency at a sober living facility prior to abruptly leaving.  The Veteran believes that if he returned to work, he would be preoccupied with thoughts of alcohol while working.  The Veteran's affect was bright, and he frequently smiled during the clinical interview, despite the nature of the material primarily being discussed.  There was no impairment of thought process or communications, existence of delusions or hallucinations, suicidal ideations, or memory loss or impairment.  The Veteran was able to provide a detailed personal history of recent and remote personal events.  

The Veteran reported experiencing panic attacks twice a month which last several hours in duration.  Accompanying symptoms include: heart palpitations, shortness of breath, nausea, and fear of doing something uncontrolled.  The Veteran reported avoiding places because he has fear of having an attack, including churches, clubs, bars, grocery stores, riding as a passenger in a car and waiting in lines.  These attacks can occur "out of the blue" or as a result of cues which remind him of his military trauma (i.e., loud sudden noises, street lights at dusk and certain ring tones).  The Veteran reported he is drinking daily and experiencing less mood symptoms as a result.  He was unable to identify specific mood symptoms.  Veteran reported variable sleep patterns.  Approximately twice a week, the Veteran has difficulty falling and staying asleep, getting approximately 4 hours of sleep a night.  The Veteran reported re-experiencing thoughts of his deployment only when the topic is raised by others.  He endorsed experiencing nightmares when sober including during a 12 day stay in sober living; however, he had since resumed drinking and denied nightmares in the past month.  He denied flashbacks.  He was unsure if he avoids thoughts, feelings, or conversations about his stressors.  The Veteran endorsed symptoms of hyperarousal including difficulty falling and staying asleep, outbursts of anger and irritability, poor concentration, and being easily startled by sudden or unexpected noises. 

The examiner described the Veteran's severity of symptoms as mild to moderate and the duration and frequency of symptoms as chronic and continuous.  The examiner diagnosed the Veteran with anxiety disorder not otherwise specified and alcohol dependence, assigning a GAF score of 50.  The examiner concluded that there is functional interference as a result of the Veteran's symptoms in the form of decreased social participation and avoidance of carrying out day-to-day responsibilities thought he continues to report maintaining a close network of supportive friends and family members.  The examiner noted that the severity of his symptoms do not appear to have worsened since the February 2010 examination.  The examiner concluded that the Veteran's alcohol dependence rather than his anxiety disorder NOS is primarily responsible for difficulties with seeking and maintaining employment.  His anxiety symptoms certainly hold the potential to undermine efficiency and productivity at work, but daily and heavy alcohol consumption and intoxication supersedes any impairment anxiety alone may produce at this time.  The Veteran uses alcohol to self-medicate his anxiety symptoms, which commonly occurs among veterans with PTSD-like symptoms; however, the severity of his alcohol use appears to have exceeded his anxiety symptoms and have reached a level of a separate diagnostic entity.   Finally, the examiner opined that the Veteran's alcohol dependency appears primarily responsible for his functional deficits at this time, including his lack of current employment, with anxiety symptoms contributing in a secondary manner. 

The Veteran underwent a private psychiatric evaluation by Dr. RLG on October 16, 2012 who diagnosed the Veteran with PTSD, alcohol dependence, and marijuana abuse.  In a November 2012 report, Dr. RLG opined that the Veteran suffers from a serious psychiatric condition, diagnosed as chronic PTSD, alcohol dependence, and marijuana abuse.  He further opined that the Veteran's alcohol dependence and marijuana abuse are secondary to his disabling primary psychiatric condition, PTSD.  They represent clear-cut examples of self-medicating to attempt to manage and assuage his PTSD symptoms. 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected acquired psychiatric disorder is rated as 30 percent disabling for the period prior to October 16, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is  warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §  4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The Veteran seeks an initial disability rating in excess of 30 percent for his PTSD. He maintains that symptoms of his PTSD have caused significant social and occupational impairment in his employment and thus a higher rating is warranted.  

The Board finds that in resolving all reasonable doubt in the Veteran's favor, an initial 100 percent disability rating is warranted for the service-connected psychiatric disorder. 

Initially, the Board notes that the severity of the psychiatric symptoms identified in the October 2012 private evaluation that formed the basis for the grant of the 100 percent rating for PTSD were indicated by Dr. RLG to have been of the same severity beginning in 2009.  Significantly, as this appeal stems from the initial grant of service connection the Board is considering this opinion in light of the evidence of psychiatric symptoms prior to October 16, 2012.  

In this regard, since the December 30, 2009 effective date of the grant of service connection to October 16, 2012, the probative medical evidence of record shows that the Veteran exhibited significant social and occupational impairment, primarily manifested by persistent irrational fears, anxiety, unprovoked hostility, irritability, outbursts, odd perceptions, twitching, restricted affect, detachment, hallucinations, social isolation, periods of being unkempt, fear of doing something uncontrolled, hyperarousal, poor concentration, easily startled, deficiencies and impairment in judgment, and suicidal ideation that the Veteran has a propensity towards social isolation from the public for fears of panic attacks, which can be triggered by cues that remind the Veteran of his military trauma, including loud sudden noises, street lights at dusk and certain ring tones.  The Veteran's propensity towards self-isolation was discussed by VA examiners in the February 2010 and May 2011 examinations.  Although the Veteran reported having a social network that he spoke with daily, he did not experience such a network outside of his conversations on the phone or his home.  The Veteran has also consistently reported in the VA examinations and in private evaluations a fear of losing impulse control due to his irritability and episodes of adrenaline and increased aggression.  Further, the May 2011 VA examiner concluded that the Veteran uses alcohol to self-medicate his anxiety symptoms, which commonly occurs among veterans with PTSD-like symptoms.  While the examiner indicated that the Veteran's functional impairment mostly resulted from his alcohol dependence, the Board is unable to determine whether that is separate from his service connected psychiatric disability during this period, or as found during the October 12, 2012 private examination, as secondary to his acquired psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In addition, the Board has considered that in February 2009, the Veteran was assessed with a GAF score of 48, in January 2011 with a GAF score of 35 and in May 2011 with a GAF score of 50.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  These scores are largely consistent with the assignment of a 100 percent disability rating for the period prior to October 16, 2012.  

The Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms on psychiatric evaluations akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  Thus, regardless of the individual symptoms identified, the Board concludes that the record reflects that the Veteran's service-connected acquired psychiatric disorder more nearly approximate the criteria for a 100 percent disability rating for the period prior to October 16, 2012. 

Resolving all reasonable doubt in the Veteran's favor, a 100 percent rating for an acquired psychiatric disorder is granted.

TDIU

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, in October 2010, the Veteran's filed a claim for TDIU.  The TDIU claim was denied in a June 2011 rating decision.  In the May 2015 remand, the Board noted that pursuant to Rice, part and parcel to the claim was the matter of whether a TDIU as a result of that disability was warranted.  However, the claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's PTSD.  The Veteran, in addition to now being service-connected for PTSD at a 100 percent evaluation, is also service-connected for bilateral plantar fasciitis with pes planus and degenerative arthritis as 30 percent disabling from October 5, 2016, right shoulder strain as 20 percent disabling from February 12, 2009, and bilateral plantar fasciitis as 10 percent disabling from February 12, 2009 to October 5, 2016. 

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of bilateral plantar fasciitis with pes planus and degenerative arthritis and/or right shoulder strain have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


ORDER

Entitlement to an initial 100 percent for psychiatric disability is granted, subject to the law and regulations governing the payment of monetary benefits.

The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


